      Case 1:19-cv-00195 Document 1 Filed on 10/09/19 in TXSD Page 1 of 9



Pro Bono Attorney
Ángel O. Olivo-García
South Texas Pro Bono Asylum
Representation Project (ProBAR)
202 S 1st Street, Suite 300
Harlingen, Texas 78550

                       IN THE UNITED STATES DISTRCIT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION


                                                     )
MELVIN JOSUE RODRIGUEZ CABRERA                       )
                                                     )       Civil Action No. 1:19-cv-195
                          -v-                        )
                                                     )
MICHAEL J. PITTS, in his official capacity           )       EXPEDITED
as Port Isabel Field Office Director;                )       CONSIDERATION
MATTHEW T. ALBENCE, in his official                  )       REQUESTED
capacity as Acting Director for U.S. Immigration     )
and Customs Enforcement; KEVIN                       )
McALEENAN, in his official capacity as Acting        )
United States Secretary of Homeland Security;        )
U.S. IMMIGRATION AND CUSTOMS                         )
ENFORCEMENT; U.S. DEPARTMENT                         )
OF HOMELAND SECURITY.                                )
                                                     )




 PETITION FOR WRIT OF HABEAS CORPUS PURSUANT TO 28 U.S.C. § 2241 AND
           MOTION FOR A TEMPORARY RESTRAINING ORDER



       Petitioner Melvin Josue Rodriguez Cabrera (“Petitioner” or “Rodriguez Cabrera”), through

counsel, respectfully files this expedited request for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241 and for a temporary restraining order directing his immediate release from immigration

detention.



                                                 1
      Case 1:19-cv-00195 Document 1 Filed on 10/09/19 in TXSD Page 2 of 9



       Mr. Rodriguez Cabrera is a lawful permanent resident in the United States who is currently

unlawfully detained at the Port Isabel Detention Center. Although Mr. Rodriguez Cabrera was

previously subject to a removal order, the U.S. Court of Appeals for the Fourth Circuit has vacated

the order and directed the Board of Immigration Appeals to terminate removal proceedings.

Cabrera v Barr, 930 F.3d 627 (4th Cir. 2019). Mandate issued on September 27, 2019, and there

no longer remains any legal basis for Rodriguez Cabrera’s continued detention. This Court should

expedite review and enter a temporary restraining order correcting this ongoing, unlawful liberty

deprivation.

                              I. STATEMENT OF FACTS

   Melvin Josue Rodriguez Cabrera, a citizen of El Salvador, became a lawful permanent resident

of the United States on November 13, 2014, based on Special Immigrant Juvenile Status. See

Exhibit A. On February 14, 2017, Mr. Rodriguez Cabrera pleaded guilty in Virginia state court to

a single count of Gang Participation, in violation of Va. Code § 18.2-46.2. See Exhibit B. He

received a five-year suspended sentence, ordered to run concurrently with a one-year suspended

sentence he had recently received due to a guilty plea on a related assault charge. See Exhibits B,

C. Mr. Rodriguez Cabrera thereafter remained in compliance with all his probation obligations,

attending all scheduled appointments and interviews and consistently testing negative for illegal

drugs. See Exhibit D.

   On April 17, 2017, the Department of Homeland Security (“DHS”) initiated removal

proceedings against Mr. Rodriguez Cabrera. See Exhibit E. According to the Notice to Appear,

Mr. Rodriguez Cabrera had been convicted of a crime involving moral turpitude—namely, Gang

Participation—within five years after his admission to the United States and so was removable

under 8 U.S.C. § 1227(a)(2)(A)(i). The immigration judge (“IJ”) assigned to Mr. Rodriguez



                                                2
      Case 1:19-cv-00195 Document 1 Filed on 10/09/19 in TXSD Page 3 of 9



Cabrera’s case, though, terminated the removal proceedings, concluding that Mr. Rodriguez

Cabrera’s Gang Participation conviction did not involve moral turpitude. See Exhibit F. On appeal,

the Board of Immigration Appeals (“BIA”) reached the opposite conclusion, reinstated the removal

proceedings, and remanded to the IJ. See Exhibit G. In a February 15, 2018 oral decision, the IJ

ordered Mr. Rodriguez Cabrera removed to El Salvador. See Exhibit H.

   Mr. Rodriguez Cabrera filed a timely petition for review in the U.S. Court of Appeals for the

Fourth Circuit on March 19, 2018. See Exhibit I. While the petition was pending, DHS removed

Mr. Rodriguez Cabrera from the United States. Mr. Rodriguez Cabrera’s probation officer notified

the Virginia state court presiding over Mr. Rodriguez Cabrera’s underlying criminal cases about

the removal and about Mr. Rodriguez Cabrera’s consequent inability to comply with his in-person

probation obligations. The court accordingly issued two bench warrants (one for each case).

Thereafter, Mr. Rodriguez Cabrera re-entered the country, and in September 2018, he was detained

and charged in this District with illegal reentry. United States v. Rodriguez-Cabrera, No. 7:18-cr-

1616 (S.D. Tex. Sept. 25, 2018).

   On July 19, 2019, the Fourth Circuit issued a published opinion granting Mr. Rodriguez

Cabrera’s petition for review and holding that a conviction under Virginia’s Gang Participation

statute does not involve moral turpitude. Cabrera v. Barr, 930 F.3d 627 (4th Cir. 2019). The court

vacated the order of removal and remanded Mr. Rodriguez Cabrera’s case to the BIA with

instructions to terminate his removal proceedings. The court’s mandate issued on September 27,

2019. See Exhibit J.

   After the Fourth Circuit’s opinion issued, this District dismissed the illegal reentry charges

against Mr. Rodriguez Cabrera and released him from federal criminal custody. See Exhibit K.

However, due to the outstanding Virginia bench warrants, Mr. Rodriguez Cabrera was then



                                                3
      Case 1:19-cv-00195 Document 1 Filed on 10/09/19 in TXSD Page 4 of 9



transferred to a Texas state jail to await his return to Virginia. Hoping to make his own way home

to Virginia rather than being transported by the state, Mr. Rodriguez Cabrera requested that the

Virginia court overseeing his state criminal cases quash the bench warrants. In making this request,

Mr. Rodriguez Cabrera emphasized that he posed no flight risk and that he had been in compliance

with his probation requirements prior to his removal from the United States. The Virginia court

granted Mr. Rodriguez Cabrera’s request and quashed the bench warrants on September 10, 2019.

See Exhibit L. Mr. Rodriguez Cabrera was thereafter released from state custody.

   Upon release, however, Mr. Rodriguez Cabrera was immediately taken into federal

immigration custody on an Immigration and Customs Enforcement (“ICE”) detainer. The claimed

basis for the detainer is a new Notice to Appear, predicated on Mr. Rodriguez Cabrera’s reentry

into the United States. But that Notice to Appear has never been filed, nor will it be filed unless

and until the BIA terminates the preexisting removal proceedings against Mr. Rodriguez Cabrera.

See Exhibit M. And, to reiterate, the Fourth Circuit’s ruling has established that those proceedings

have no legal basis and so cannot form the basis for Mr. Rodriguez Cabrera’s detention.

Nonetheless, Mr. Rodriguez Cabrera remains in immigration custody today.

                                         II. CUSTODY

   Petitioner is currently in the custody of the Respondents. He is detained at the Port Isabel

Detention Center (“PIDC”) in Los Fresnos, Texas. PIDC is located at: 27991 Buena Vista Blvd.,

Los Fresnos, TX 78566. Petitioner is under the direct control of the Respondents and their agents.

                                     III. JURISDICTION

   This Court has subject matter jurisdiction to review this writ of habeas corpus pursuant to 28

U.S.C. § 2241, Article I, §9 Cl. 2 of the Constitution of The United States of America (Suspension




                                                 4
      Case 1:19-cv-00195 Document 1 Filed on 10/09/19 in TXSD Page 5 of 9



Clause) and 28 U.S.C. § 1331, as Petitioner is in custody under color or by color of the United

States, and such custody is violation of the Constitution, laws or treaties of the United States.

   The writ of habeas corpus is available to challenge the legality of immigration detention. INS

v St. Cyr, 533 U.S. 289, 314 (2001). In addition, this Court has habeas jurisdiction to review

statutory and constitutional claims. Bravo v Ashcroft, 341 F.3d 590, 592-93 (5th Cir. 2003).

                                           IV. VENUE

   Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the Petitioner is detained

by ICE at the Port Isabel Detention Center in Los Fresnos, Texas and Respondents are employees,

officers of the United States or under contract with the United States acting in their official

capacity.

   This Court has jurisdiction to grant the requested relief because Mr. Rodriguez Cabrera is being

confined within this District. See Rumsfeld v. Padilla, 542 U.S. 426, 447 (2004).

                                         V. ARGUMENT

       Mr. Rodriguez Cabrera is being held in federal immigration custody without any legal basis

and so is entitled to a writ of habeas corpus pursuant to 28 U.S.C. § 2241. On July 19, 2019, the

U.S. Court of Appeals for the Fourth Circuit ordered the BIA to terminate the only removal

proceedings that have been initiated against Mr. Rodriguez Cabrera, Cabrera, 930 F.3d at 640,

and the court’s mandate issued on September 27, 2019. Mr. Rodriguez Cabrera must now be

released.

       The circumstances of this case are clear, and every day’s delay exacerbates the unlawful

deprivation of Mr. Rodriguez Cabrera’s liberty. This Court should therefore resolve Mr. Rodriguez

Cabrera’s petition for a writ of habeas corpus on an expedited basis. In the interim, it should grant




                                                  5
        Case 1:19-cv-00195 Document 1 Filed on 10/09/19 in TXSD Page 6 of 9



a temporary restraining order providing for Mr. Rodriguez Cabrera’s immediate release from

federal custody.

        Mr. Rodriguez Cabrera is entitled to a temporary restraining order if he can show “(1) a

substantial likelihood of success on the merits; (2) a substantial threat that [he] will suffer

irreparable injury if the [restraining order] is denied; (3) that the threatened injury outweighs any

damage that the [restraining order] might cause the defendant; and (4) that the [restraining order]

will not disserve the public interest.” Jebril v. Joslin, No. 07 Civ. 436, 2008 WL 2491658, at *2

(S.D. Tex. June 18, 2008) (quoting Affiliated Prof’l Home Health Care Agency v. Shalala, 164

F.3d 282, 285 (5th Cir. 1999) (per curiam)); see also Fed. R. Civ. P. 65. Each factor is satisfied

here.

        First, Mr. Rodriguez Cabrera is likely to succeed on the merits of his habeas claim. As

explained, on July 19, 2019, the Fourth Circuit ordered the termination of the removal proceedings

that form the sole basis for DHS custody. The time for the government to seek panel

reconsideration or en banc review of that order has since run its course, and the government has

not filed a motion to stay the Fourth Circuit’s mandate pending a petition for certiorari. Mandate

accordingly issued on September 27, 2019, and the Fourth Circuit’s order directing the BIA to

terminate removal proceedings against Mr. Rodriguez Cabrera took full effect that same day. Mr.

Rodriguez Cabrera is thus now being held without legal authority.

        The only justification DHS claims for detaining Mr. Rodriguez Cabrera is its as-yet

unfulfilled intention to initiate new removal proceedings against him based on his reentry into the

United States while his petition for review was pending in the Fourth Circuit. But beyond the fact

that the Fourth Circuit has now ruled that DHS had no legal basis for removing Mr. Rodriguez

Cabrera from this country in the first place, and beyond the fact that this District has dropped all



                                                 6
      Case 1:19-cv-00195 Document 1 Filed on 10/09/19 in TXSD Page 7 of 9



charges against Mr. Rodriguez Cabrera for his reentry, DHS simply cannot plausibly contend that

the expectation of initiating future proceedings can justify the present detention of a lawful

permanent resident. The only removal proceedings that in fact remain ongoing in the BIA are the

very proceedings that the Fourth Circuit has held must be terminated for want of a legal foundation.

DHS has not sought to amend the existing Notice to Appear, nor has it sought a stay of the Fourth

Circuit’s mandate so as to seek review of the Fourth Circuit’s ruling. The time for doing so is past.

       Second, Mr. Rodriguez Cabrera’s continued unlawful detention will cause him irreparable

injury. It has been one-and-a-half years since Mr. Rodriguez Cabrera was first taken from his home

in Virginia pursuant to a removal order. And it has been nearly two-and-a-half months since the

Fourth Circuit ruled that the removal order was legally unsound from the outset. Every additional

moment that the federal government now detains Mr. Rodriguez Cabrera only serves to further

compound an injury he should never have endured in the first place.

       Third, no countervailing interest outweighs Mr. Rodriguez Cabrera’s right to immediate

release. Mr. Rodriguez Cabrera can easily be summoned back in the unlikely event that the

government is able to demonstrate a basis for his detention. Upon release, he plans to live with his

cousin, Carlos Garcia, who resides in Alexandria, VA. Mr. Rodriguez Cabrera is a lawful

permanent resident who has no interest in hiding his presence from the legal authorities. The

Virginia state court overseeing his criminal cases understood as much when it quashed the bench

warrants it had issued upon his removal from the United States. And his probation officer

understood as much when he observed that Mr. Rodriguez Cabrera complied with all his probation

obligations prior to his removal from the United States. Any theoretical flight risk Mr. Rodriguez

Cabrera might pose, in other words, is entirely illusory and cannot outweigh the certain injury he

will suffer if made to remain in indefinite, unlawful detention.



                                                 7
      Case 1:19-cv-00195 Document 1 Filed on 10/09/19 in TXSD Page 8 of 9



       Fourth, allowing the government to detain a lawful permanent resident without any legal

basis would not serve the public interest. To the contrary, “[f]reedom from imprisonment—from

government custody, detention, or other forms of physical restraint—lies at the heart of the liberty”

that the United States Constitution protects. Zadvydas v. Davis, 533 U.S. 678, 690 (2001).

     Put simply, the Fourth Circuit has now ruled that the government’s grounds for initiating

removal proceedings against Mr. Rodriguez Cabrera were unsound and that those proceedings

must be terminated. Despite that ruling, DHS continues to hold Mr. Rodriguez Cabrera in detention

after its only legal basis for doing so has evaporated. This Court can rectify this injustice, and it

should do so immediately by granting a temporary restraining order directing the government to

release Mr. Rodriguez Cabrera without any further delay.

                 VI. EXHAUSTION OF ADMINISTRATIVE REMEDIES

       Mr. Rodriguez Cabrera has made prudential efforts to request his release. Through counsel,

he made a release request to ICE and the Assistant United States Attorney. Concurrently with this

motion, Mr. Rodriguez Cabrera is taking the prudential step of filing a bond application with the

Immigration Court that issued the now-vacated removal order in his case. However, because the

Fourth Circuit's order directed the agency to terminate proceedings against Mr. Rodriguez Cabrera,

and because the agency has failed to do so, Mr. Rodriguez Cabrera need not take additional

administrative steps to secure the relief to which he is entitled pursuant to that order.

                                  VII. PRAYER FOR RELIEF

       Rodriguez Cabrera’s continued detention without legal basis presents immediate, ongoing

harms that warrant swift relief. Accordingly, this Court is respectfully requested to:

      1.       Issue a temporary restraining order directing Rodriguez Cabrera’s immediate

release from DHS custody;



                                                  8
      Case 1:19-cv-00195 Document 1 Filed on 10/09/19 in TXSD Page 9 of 9



      2.      expedite consideration of the writ of habeas and issue an order to show cause

pursuant to 28 U.S.C. § 2243;

      3.      grant a writ of habeas corpus that makes permanent the temporary relief that

Rodriguez Cabrera now seeks;

      4.      award fees and costs under Equal Access to Justice Act “EAJA”, 5 U.S.C. § 504

and 28 U.S.C. § 2412; and

      5.      grant any other and further relief that this court deems just and proper.

RESPECTFULLY SUBMITTED

/s/ Ángel O. Olivo García                                           Dated: October 8, 2019
ÁNGEL O. OLIVO GARCÍA
Attorney-in-Charge for Petitioner
Texas Bar Number: 24110699
South Texas Pro Bono Asylum
Representation Project (ProBAR)
202 S 1ST St., Ste. 300
Harlingen, Texas 78550
T: 956-365-3775
F: 956-365-3789
angel.olivogarcia@abaprobar.org
angelolivogarcia@gmail.com
                                       VERIFICATION

I Angel O. Olivo Garcia, under penalty of perjury, states that I am an Attorney authorized to act
on behalf of the Petitioner in the forgoing writ of habeas corpus and I affirm the truth of the
contents contained therein based upon my personal knowledge,

                                 CERTIFICATE OF SERVICE

I HEREBY CERTIFY, that on this date, the undersigned attorney electronically filed the foregoing
motion with the clerk court using the CM/ECF system. I have served counsel of record in the
foregoing matter with one copy of the forgoing petition by email to Christopher Pineda, AUSA at
christopher.pineda@usdoj.gov.



s/ Ángel O. Olivo García


                                                9
